Case: 11-40405     Document: 00511654103         Page: 1     Date Filed: 11/03/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 3, 2011
                                     No. 11-40405
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ENRIQUE CASTRO-MORENO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:10-CR-2599-1


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Enrique Castro-Moreno (Castro) pleaded guilty to one count of illegal
reentry following deportation and received a within-guidelines sentence of 51
months in prison. On appeal, he challenges the substantive reasonableness of
his sentence, arguing that the district court failed to conduct an individualized
assessment and failed to accord adequate weight to his reasons for returning to
the United States. Castro asserts that the threats he received from Mexican
drug cartels and the fire damage to his wife’s United States home provided

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40405   Document: 00511654103      Page: 2   Date Filed: 11/03/2011

                                  No. 11-40405

adequate rationales for that return and warranted a below-guidelines sentence.
He also notes that his 51-month sentence greatly exceeded the sentence he
received for his previous alien-smuggling conviction.
      The Government moves for summary affirmance, asserting that this court
has rejected defendants’ disagreements with the weight given by the district
court to the various 18 U.S.C. § 3553(a) factors.        In the alternative, the
Government seeks an extension of time to file an appellate brief.
      This court reviews Castro’s challenge to his sentence for reasonableness
under an abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51
(2007). Where, as in this case, the district court imposes a sentence within a
properly calculated guidelines range, the sentence is entitled to a rebuttable
presumption of reasonableness. United States v. Newson, 515 F.3d 374, 379 (5th
Cir. 2008).
      The sentencing transcript reveals that the district court carefully made an
individualized sentencing decision based on the facts of the case in light of the
factors set out in § 3553(a). See Gall, 552 U.S. at 49-50. The district court’s
conclusion that a within-guidelines sentence is appropriate is entitled to
deference, and we presume that it is reasonable. See id. at 51-52; Newson, 515
F.3d at 379. Castro has not shown that the district court committed a “clear
error of judgment” in its weighing of the various sentencing factors, and he has
not established that the district court’s rejection of his arguments failed to
account for a significant factor or gave weight to an irrelevant factor. United
States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009), cert. denied, 130 S. Ct. 1930
(2010). We see no reason to disturb the district court’s discretionary decision to
impose a sentence within the guidelines range. Consequently, the judgment of
the district court is AFFIRMED. The Government’s motions for summary
affirmance or in the alternative for an extension of time to file a brief are
DENIED.



                                        2